                Case: 1:19-cr-00759 Document #: 1 Filed: 09/27/19 Page 1 of 8 PageID #:1


 ^"
      ll[fAKH'nar compraint                                  AUSA Mic                                   -4037

       sEP 2 7 2019                  UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION                       sEP 2 7     2019

 UNITED STATES OF AMERICA                                               .Magistrate Juige Sidrey L schenkier
                                                     CASE NUMBER: United States District Court


AMADOU M'BAYE
                          v.
                                                        I9CR 759
                                                            MAGISTRATE JLiDGE Sriiili{KIER
                                         CRIMINAL COMPLAINT

        I, the complainant in this case, state that the following is true to the best of my knowledge
and belief.
On or about September 11, 2019, at Chicago, in the Northern District of Illinois, Eastern Division,
the defendant(s) violated:
       Code Section                               Offense Description

       Title 18, United States Code, Section      forcibly assaulted, resisted, opposed, impeded,
       111(a)                                     intimidated, and interfered with persons
                                                  designated in Tit1e 18, United States Code,
                                                  Section ll14, namely, employees of U.S.
                                                  Immigration & Customs Enforcement, who were
                                                  engaged in the performance of their official
                                                  duties.



      This criminal complaint is based upon these
       X   Continued on the attached sheet.



                                                       Enforcement (ICE)

Sworn to before me and signed in my presence.

 Date: September 27. 2019


 City and state: Chicago. Illinois                  SIDNEY I. SCHENKIER. U.S. Masistrate Judse
                                                                  Printed name and Title
      Case: 1:19-cr-00759 Document #: 1 Filed: 09/27/19 Page 2 of 8 PageID #:1




 UNITED STATES DISTRICT COURT

 NORTHERN DISTRICT OF ILLINOIS

                                    AFFIDAVIT
      I, JAMES BUCK, being duly sworn, state as follows:

      1.    I am a Senior Special Agent with the Office of Professional
Responsibility, an internal affairs division within Immigration & Customs

Enforcement ("ICE"), and have been so employed since December 2018. Prior to my

assignment with the Office of Professional Responsibility, I was a Special Agent with

ICE, Homeland Security Investigations, and was so employed since 2004. My duties

include the investigation of assaults on federal officers by those individuals in ICE

custody, the impersonation of ICE officers by civilians, and allegations of misconduct

involving ICE employees.

      2.     This affidavit is submitted in support of a criminal complaint alleging

that AMADOU M'BAYE has violated Title 18, United States Code, Section           111(a).

Because   this affidavit is being submitted for the limited purpose of establishing
probable cause in support of a criminal complaint charging M'BAYE with assaulting,

resisting, and impeding a federal offi.cer or employee, I have not included. each and

every fact known to me concerning this investigation.   I have set forth only the facts
that I believe are necessary to establish probable cause to believe that the defendant

committed the offense alleged in the complaint.

      3.     This affidavit is based on my personal knowledge, information provided

to me by other law enforcement agents, video surveillance, conversations I have had
           Case: 1:19-cr-00759 Document #: 1 Filed: 09/27/19 Page 3 of 8 PageID #:1




     with others who have knowledge of the events and circumstances described below,
     and my training and experience as an ICE Senior Special Agent.

I.          FACTS ESTABLISHING PROBABLE CAUSE

            4.      M'BAYE has no legal right to remain in this country and became subject

     to an order of removal. Deportation offi"cers attempted to execute that removal order

     by escorting M'BAYE through security at O'Hare International Airport in Chicago

     and onto a plane with a fi.nal destination of M'BAYE's native country, Mauritania.

     While at O'Hare's security checkpoint, M'BAYE assaulted the deportation officers

     who were escorting him, in violation of Title 18, United States Code, Section 111(a).

                     M'BAYE Immigrated to the United States lllegally

           5.       M'BAYE is a native and citizen of Mauritania.

           6.       On or about February L,1994, M'BAYE entered the United States at or

     near Miami, Florida, without submitting himself to inspection by U.S. Immigration

     authorities.

           7   .    On or about December 26, L996, M'BAYE filed an application for Asylum

     and Withholding of Deportation, tr'orm I-589, with the United States Citizenship and

 Immigration Services ("USCIS") Asylum Offrce.

           8.       On or about December 5, 1997, the USCIS Asylum Office denied
 M'BAYE's application for Asy1um and Withholding of Deportation. On the same day,

 the USCIS Asylum Office issued M'BAYE a Notice to Appear, Form I-862, charging

 M'BAYE with violating Section 212(a)(6)(A)(i) of the Immigration and Nationality

 Act, as an alien present in the United States without being admitted and without




                                                2
      Case: 1:19-cr-00759 Document #: 1 Filed: 09/27/19 Page 4 of 8 PageID #:1




submitting to inspection by U.S. Immigration authorities. M'BAYE was ordered to

appear for a hearing on or about August 6, 1998.

      9.     On or about Debember 23, 1998, M'BAYE filed a second, amended

application for Asylum and Withholding of Deportation.

      10.    On or about November 16, 2001, an immigration judge denied M'BAYE's

application for Asylum and Withholding of Deportation, and ordered M'BAYE

removed from the United States to Mauritania.

      11.    M'BA\G appealed the order of removal to the Board of Immigration
Appeals on or about December 14,2001. The Board of Immigration Appeals dismissed

the appeal on or about July 31, 2003.

                M'BAYE Remained in, the United States Due to
         the Inability to Obtain a Trauel Document from Mauritania

      12.    Following the order of removal and dismissal of appeal, M'BAYE was

not removed to Mauritania due to the inability to obtain a travel document for
M'BA\aE from the Mauritanian government.

      13.    Instead, ICE Enforcement and Removal Operations ("ICE ERO")
released M'BAYE on about    April   13, 2006, and again on or about June 4, 2010, afber

encounters with law enforcement, on an Order of Supervision, Form I-2208, due to

the inability to secure a travel d.ocument from Mauritania.

                Immigration Authorities Encountered I,fBAYE
                  in May 2018 After he was Arrested Again

      14.    On or about May 8, 20L8, ICE ERO encountered M'BAYE at the
Campbell County Jail in Newport, Kentucky, after M'BAYE was arrested for failure




                                            3
        Case: 1:19-cr-00759 Document #: 1 Filed: 09/27/19 Page 5 of 8 PageID #:1




to appear on a citation.l ICE ERO issued a detainer. On or about October 25,20L8,

M'BAYE was transferred to ICE custody, pursuant to the ICE ERO detainer.

          ITBAYE was Scheduled to be Remoued from the United States
         15.    On or about August 21,20L9, the Embassy of Mauritania issued a travel

document allowing M'BAYE to enter Mauritania. The travel document is valid for

120 days from the date that    it is issued.
        16.     On or about August 30, 2019, ICE ERO Chicago scheduled M'BAYE to

be removed from the United States to Mauritania. ICE ERO Chicago made
arrangements for M'BAYE to be escorted to Mauritania by three Deportation

Offi,cers: DO LaTasha Harper, DO Luis Gonzalez, and DO Jason Lang.

        17.     On or about September 3, 2019, ICE ERO Officers presented M'BAYE

with the order dated November 16, 2001, ordering M'BAYE removed from the United

States to Mauritania. ICE ERO Offi.cers also presented M'BAYE with his travel

document to Mauritania and an estimated timeframe for when the removal would

take   p1ace.

        18.     On or about September 1-1^,2Ot9, M'BAYE was served with a Warrant

of RemovaUDeportation, Form I-205, and a Warning to Alien Ordered Removed or

Deported, Form l-zg4by ICE ERO Offrcers.

          M'BAYE Resisted. Deportation and Assaulted. Fed.eral Officers
        19. On or about September 11, 2019, at approximately                     LL:45 o.rr.,

Deportation Officers Harper, Gonzalez, and Lang arrived at O'Hare International



l The citation was for attempted credit card fraud, which allegedly occurred in or about 20L5.
The citation was ultimately dismissed.



                                               4
      Case: 1:19-cr-00759 Document #: 1 Filed: 09/27/19 Page 6 of 8 PageID #:1




Airport with M'BAYE to board a flight with M'BAYE to Nouakchott, Mauritania. The

three Deportation Officers and M'BAYE arrived at the security checkpoint at
Terminal 3 at approximately 72:20 p.m.

      20.     According to Deportation Offi.cers Harper and Lang, Deportation Officer

Gonzalez went through the security checkpoint to the secure side, and was to receive

M'BAYE afber he went through the checkpoint. Deportation Officers Harper and

Lang remained on the other side with M'BAYE. According to Deportation Officers

Harper and Lang, afber Deportation Officers Lang and Harper placed M'BAYE's

property on the conveyor belt for the x-ray scanner, M'BAYE stated that he was not

going to go through the security checkpoint. According to Deportation Officers Harper

and Lang, at that time, Deportation Officer Harper instructed M'BAYE not to cause

a scene and to walk through the checkpoint.

      21.    According to Deportation Officers Harper and Lang, M'BAYE became

agitated and began raising his voice. According to Deportation Officers Harper and

Lang, Deportation Officers Lang and Harper then attempted to escort M'BAYE

through the checkpoint, at which point he physically resisted Deportation Officers

Harper and Lang's efforts to escort him through the checkpoint. Specifically,
according   to Deportation   Offi.cers Harper and Lang, M'BAYE violently gxabbed

Deportation Officer Harper's shirt collar, scratching and breaking the skin on

Deportation Officer Harper's neck. M'BAYE then attempted to head-butt Deportation

Officer Harper while holding onto her shirt collar. Deportation Officer Harper was

able to subsequently gain control of M'BAYE's left arm, placing   it in handcuffs, while
Deportation Offi.cer Lang secured his right arm and placed it behind M'BAYE's back.
      Case: 1:19-cr-00759 Document #: 1 Filed: 09/27/19 Page 7 of 8 PageID #:1




Deportation Officer Gonzalez returned to the other side of the security checkpoint,

grabbed M'BAYE's     shirt and arms and assisted Deportation Officers Land         and

Harper in placing M'BAYE into a kneeling position   so   that Deportation Officers Lang

and Harper could cuff M'BAYE's hands behind his back.

      22.    The incident was captured by security cameras in the checkpoint area.

I have watched the security footage and M'BAYE can be seen grabbing at Deportation

Officer Harper's upper chest and neck area with his Ieft hand, attempting to head-

butt Deportation Officer Harper, resisting Deportation Offrcer Lang with his right
hand, and then being secured by Deportation Offrcers Harper, Lang, and Gonzalez

afber being brought to a kneeling position.

      23.    Deportation Officers Harper, Lang, and Gonzalez brought M'BAYE to

the gate afber securing M'BAYE. However, afber reaching the gate, the deportation

officers were informed by an Acting Supervisory Detention and Deportation Officer

to return to the ICE ERO Chicago Field Of6.ce with M'BAYE.

      24.    M'BAYE and Deportation Officers Lang and Gonzalez declined medical

treatment. Deportation Officer Harper drove herself to an urgent care facility for

evaluation of the abrasions on her neck area and was released that evening.




                                          6
      Case: 1:19-cr-00759 Document #: 1 Filed: 09/27/19 Page 8 of 8 PageID #:1




                                      Conclusion

       25.   Based on the foregoing,    I respectfully submit that there is probable
cause to believe   that on September 11, 2019, in Chicago, M'BAYE forcibly assaulted,

resisted, opposed, impeded, intimidated, or interfered with persons designated in

Title 18, United States Code, Section 1-114, namely, employees of U.S. Immigration
& Customs Enforcement, who were engaged in the performance of their           official

duties, in violation of Title 18, United States Code, Section 111(a).


                                                 ER AFFIANT SAYETH NOT.




                                         Senior Special Agent, Immigration          &
                                         Customs Enforcement


                AND SW.ORN to before me on September 27,2019.


SIDNEY I.       NKIER
United States Magistrate Judge
